                Case 20-01086-RAM            Doc 25      Filed 04/24/20       Page 1 of 2



ADVERSARY CASE NO: 20-01086- RAM


Marcia T Dunn, Chapter 7 Trustee of the Bankruptcy Estate of Alejandro Fabian Scolnik

V.

Pablo Guillermo Barreiro


                                             Motion to dismiss



I want to start by explaining why I took so long to answer directly to the court, even that I am not in
default because i never was served in person, Also I communicate this to Barry S Turner Eq since on
several occasions I responded him by emails, who so kindly provided me with information specifying
that even if I do not have a lawyer or money, I have the right to make a discharge directly in the court.

I understand that the judicial processes continue to progress despite the pandemic, but due to my age
(72 years) and my health problems, I am obliged to remain in quarantine. For this reason, I could not go
to the court on the day of the hearing and my English is not good for a hearing by phone and to be
honest I didn’t want to generate any confusion about it. Once again, I want to make clear that I am not
in default and in different cases they give an extension on special circumstances, and I believe the
pandemic is one of those special circumstances.



As I mentioned earlier, I do not have a lawyer and I am not going to put one on because I do not have
the money and even less at this difficult time. So, I will try to explain everything, attaching proof and try
to be clear.



1. In December 2016 the Promissory Note is signed between Alejandro Scolnik and me. It represents an
advance fee payment of $ 80,000.00 as agreed between Alejandro Scolnik and me. I asked him to pay
me in advance since he had several problems with different people and I did not want to risk working
without receiving payment. To which he accepted and both signed the promissory note that he
prepared.



2. I Perform the following tasks that were assigned to me according to the verbal agreement that I had
with Alejandro Scolnik:

   2.1. Controlled all the payments that had to be made to the suppliers, as well as the employees, raw
materials, sba loan, etc., so they can be made in due time and form due to the existing problems of
Alejandro Scolnik.

  2.2. Consolidate debts of: Rent and distributers. Analysis of each account he had in his different
business with different distributors (Sysco, Gordon Foods, Coca-Cola, Ricardo Bakery, etc) and the
                 Case 20-01086-RAM           Doc 25     Filed 04/24/20       Page 2 of 2



amount dues of those accounts, meetings and put together payment plans that are tailored to the
financial possibility of each business Alejandro Scolnik had.

  2.3. Advices for the completion of the construction and getting habilitation of Santa Fe in Brickell City
center.

  2.4. Manage the approval of Five Towers (Alejandro Scolink's private lender) for the incorporation of
Gimi Group as a new partner of Santa Fe in brickell city center.

   2.5. Finalizing my agreed tasks with Alejandro Scolnik, I performed a financial audit of all Alejandro
Scolnik businesses (Piacere News & Café, Santa Fe News & Café, Epicure, Santa Fe in Brickell City Centre)
due to the monthly deficit of each business. This audit was given to Alejandro Scolnik as a finalization,
for which reason I was hired and considered the advance payment for my fees as settled.



3. In April 2018 my agreed tasks with Alejandro Scolnik are concluded. After having seen many
irregularities, meaningless documents, I asked Alejandro Scolnik to sign me a general release.



4. The general release was made by me in the office of Alejandro Scolnik (Santa Fe News & Cafe Bal
Harbor) since, as I mentioned on several occasions, I did not have a lawyer. I understand that it is not
the corresponding format or it may have grammar errors due to my low level of English, but both
Alejandro Scolnik and I consider it valid and we both understood that it was to cancel the promisorry
note. That same day that we signed the general release, we gave intervention to Mr. Fernando Gestal,
who signed as a witness.



To finalize my discharge and answer the claim,I attached some emails as proof of what I mentioned
above. Also, I would like to request that you dismiss me from the case, since I fulfilled my agreed work
and I have a general release signed by Mr. Alejandro Scolnik. That you can communicate with Alejandro
and Fernando Gestal to confirm what I am saying. I also understand that my response was not the
fastest and took several days to answer, but I never hid, I always answered the emails, I sent the general
release, when everything about the pandemic started, I could not go to court since I am 72 years old
with health problems and I'm at high risk of getting infected. I remain at your disposal.



Thank you so much.

Best Regards,




Pablo Barreiro
